DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/14/2020 for application number 17/019,880. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 1 – 21 are presented for examination.

Drawings
Examiner contends that the drawings filed 9/14/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101
Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 15-21, the claims recites a “computer-readable storage media”. Applicant's specification does not define the form of a "computer-readable storage media”, therefore the broadest reasonable interpretation of the storage media may comprise a series of computer instructions encoded within a propagated signal. A propagated signal cannot properly be classified in any of the statutory categories of machine, article of manufacture, process, or composition of matter. Therefore, the claimed invention is directed to non-statutory subject matter.
Applicant can however introduce the term "a non-transitory" into the claims to overcome the 35 U.S.C. 101 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8-11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson PGPUB 2011/0066868, and further in view of Hunacek et al. (hereinafter as Hunacek) PGPUB 2021/0182435.
As per claim 1, Atkinson teaches a computer-implemented method, comprising: 
receiving an instruction to resume operations of a computing environment [0034, 0046, 0050: (wakeup interrupt command (resume instruction) is received)]; and 
generating a pseudo-random time delay before resuming operations of the computing environment [claim 4, 0025, and 0034: (execution of the wakeup interrupt commands are delayed by a pseudorandom interval)].

	Atkinson does not explicitly teach that the computing environment is an enclave in a cloud computing environment.
.	Hunacek teaches a computing device 1 connected over a network, in which the computing device 1 can be placed into a low power mode and can be waken by an interrupt trigger. Hunacek is therefore similar to Atkinson because they teach computing systems that can enter a low power mode, and waking the computing system upon receiving a wake trigger. Hunacek further teaches that the computing environment is an enclave in a cloud computing environment [0058: (device 1 includes a secure part called a secure enclave), 0085: (device 1 is an IoT device connected to a server via a network (cloud computing environment), and 0101: (when device exits low power mode, the secure enclave may be waked up after receiving a wake-up trigger)]. Hunacek thus teaches the computing device includes a secure enclave application for cloud computing, and resuming operations of the secure enclave if a wake-up trigger is received.
	The combination of Atkinson with Hunacek leads to Atkinson’s computing device to include a secure enclave application in a cloud computing environment, and upon the computing receiving a wake trigger in the low power mode, waiting a pseudorandom delay before waking from the low power mode and restoring the secure enclave.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hunacek’s teachings of including a secure enclave of a cloud computing environment to the computing device in Atkinson. One of ordinary skill in the art would have been motivated to provide Atkinson’s computing device with a secure enclave of a cloud computing environment because it allows the computing device to be an IoT device, which is a smaller physical device that can exchange data and perform computation without human interaction  [Hunacek 0002-0007], thereby lowering cost for the user by having a more simplistic device.

As per claim 2, Atkinson and Hunacek teach the method of claim 1, further comprising: appending a pseudo-random number of no-operation clock cycles to the instruction to resume operations [Atkinson 0035: (a timing command is coupled that instructs the controller to delay execution for a specified random amount of time)].
As per claim 3, Atkinson and Hunacek teach the method of claim 2, wherein the pseudo-random number is chosen randomly from an arbitrary distribution [Atkinson 0025, and 0042-0043: (interrupt delays may have different pattern or no patterns at all; thus they are an arbitrary distribution)].
As per claim 4, Atkinson and Hunacek teach the method of claim 3, wherein the number of no-operation clock cycles falls between a lower bound and an upper bound [Atkinson 0041: (in an example, variable delays may vary in length from 15 microseconds (lower bound) to 1 millisecond (upper bound)].
As per claim 6, Atkinson and Hunacek teach the method of claim 4, wherein the upper bound is an integer value which may be configured as a parameter [0041: (upper bound of 1 millisecond is an integer value and is configurable as the variable delay parameter)].

Claim 8 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Atkinson further teaches a processor [0054: processing circuit]; and a computer readable memory comprising instructions [0054: (computer readable storage medium storing program instructions)].
Claim 9 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 10 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 11 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson PGPUB 2011/0066868 in view of Hunacek et al. (hereinafter as Hunacek) PGPUB 2021/0182435, and further in view of Kawabe PGPUB 2008/0201674.
As per claim 5,  Atkinson and Hunacek teach the method of claim 4 wherein the upper bound is an integer value [0041: (upper bound of 1 millisecond is an integer value)].
Atkinson and Hunacek do not teach wherein the upper bound is fixed by a hardware element. Atkinson and Hunacek do not explicitly indicate how the limits of the variable delay are stored.
Kawabe teaches using element delays and delay variations. Kawabe is therefore similar to Atkinson and Hunacek. Kawabe further teaches wherein the upper bound is fixed by a hardware element [0047: (delay variation information is imprinted by the use of a fuse (hardware element)]. Kawabe teaches the use of fuses to store delay variation information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kawabe’s teachings of using hardware fuses to store the delay limits in Atkins and Hunacek. One of ordinary skill in the art would have been motivated to store the delay limits in hardware fuses in Atkins and Hunacek so that the limits may not be varied because they are set by the manufacturer at product testing [Kawabe 0047] to ensure proper operation.

Claim 12 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson PGPUB 2011/0066868 in view of Hunacek et al. (hereinafter as Hunacek) PGPUB 2021/0182435, and further in view of Hearn PGPUB 2021/0050990.
As per claim 7, Atkinson and Hunacek teach the method of claim 6, wherein the upper bound is configured to vary in response to one or more operating conditions [Atkinson 0041-0043: (variable delay duration including the upper bound and lower bound are allowed to vary, and may vary according to a pattern), such as pattern of enclave operation)].
Atkinson and Hunacek do not teach in response to one or more operating conditions of the enclave in the cloud computing environment. Atkinson and Hunacek do not evaluate patterns of the enclave. 
Hearn teaches the use of a secure enclave in a computing system. Hearn is therefore similar to Atkinson and Hunacek. Hearn further teaches in response to one or more operating conditions of the enclave in the cloud computing environment [0059: (obscuring a memory access pattern of a secure enclave)]. Hearn thus analyzes patterns of the enclave and adjust parameters in order to obscure its pattern.
The combination of Atkinson and Hunacek with Hearn yields obscuring the enclave access pattern by adjusting the variable delays based on the patterns of the enclave.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hearn’s teachings of analyzing the access pattern of an enclave and obscuring it in Atkinson and Hunacek. One of ordinary skill in the art would have been motivated to do so in Atkinson and Hunacek because it ensures the privacy of the computing system [Hearn 0055].

Claim 14 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 21 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Hwang et al. (PGPUB 2021/0306304) teaches storing the state of the enclave and restoring in the same order such as in the case of migrating an enclave to another node, or the case where the system wakes up after entering a sleep mode [0091].
Li et al. (PGPUB 2021/0132968) teaches a resume enclave execution command ERESUME.
Norem (PGPUB 2020/0159965) teaches a random number that is included in response from the secure enclave.
Shanahan (PGPUB 2017/0286668) teaches resuming enclaves.
Rozas et al. (PGPUB 2017/0185533) teaches suspending and resuming enclaves and the use of masks.
Altman et al. (PGPUB 2017/0177381) teaches generating a random string as a SPM resume passphrase for a secure enclave.
Hars et al. (PGPUB 2016/0103626) teaches adding random or normalizing delays to prevent timing attacks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186